DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 4, 7-10, 15-17 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Meek et al. (US 2008/0275457).
 	Regarding claim 1, Meek et al. disclose an orthopaedic surgical instrument comprising a main component (122) including a housing (18) and an elongated body (20) extending from the housing, wherein the housing and the elongated body define a longitudinal axis (17), and wherein the housing includes an aperture (see figure below) that extends along the longitudinal axis and the elongated body includes a passageway (see figure below) that extends along the longitudinal axis; a rod component (14) configured to be received in the main component and including a head (32) configured to be received in the aperture of the housing of the main component and an elongated shaft (34) extending from the head and configured to be received in the passageway of the elongated body of the main component when the head is received in the aperture of 
 	Regarding claim 7, Meek et al. disclose that the spindle component includes a handle body (42) opposite the threaded body, the handle body configured to receive a handle component (e.g. 50 or 92) for threading the spindle component into the aperture of the main component.
 	Regarding claim 8, Meek et al. disclose that an outer surface of the housing (132) of the main component is shaped to match a connection surface (e.g. 130) of a wrench component (e.g. 128). 	Regarding claim 9, Meek et al. disclose that the outer surface is shaped to match a connection surface of a hex wrench (if one so chooses to have the working end be a connection surface for a hex wrench).
 	Regarding claim 10, Meek et al. disclose an orthopaedic surgical instrument comprising a main component (122) including a housing (18) and an elongated body (20) extending from the housing, wherein the housing and the elongated body define a longitudinal axis (17) and wherein the housing includes an aperture (see figure below) that extends along the longitudinal axis and the elongated body includes a passageway (22) that extends along the longitudinal axis and is in fluid communication with the aperture of the housing; a rod component (14) received in the main component (figures e.g. 128 via 130).

    PNG
    media_image1.png
    374
    1167
    media_image1.png
    Greyscale

 	Claims 10-12 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Suh et al. (US 2005/0216027).
 	Regarding claim 10, Suh et al. disclose an orthopaedic surgical instrument comprising a main component (18) including a housing (see figure below) and an elongated body (see figure below) extending from the housing, wherein the housing and the elongated body define a longitudinal axis (see figure below) and wherein the housing includes an aperture (see figure below) that extends along the longitudinal axis and the elongated body includes a passageway (see figure below) that extends along the longitudinal axis and is in fluid communication with the aperture of the housing; a rod component (4 + 6) received in the main component (figure 1b), wherein the rod component includes a head (42 + 26, figures 3a-3b) received in the aperture of the housing of the main component (figures 1a-1b, via 24) and an elongated shaft (6) extending from the head and received in the passageway of the elongated body of the main component (figures 1a-1b, via 24); and a spindle component (12 + 16) received in the aperture of the housing of the main component (figures 1a-1b).
 	Regarding claim 11, Suh et al. disclose the housing includes an inner wall that defines the aperture (figure 6a) and a plurality of internal threads (24, figure 6a) defined in the inner wall, and wherein the spindle (12 + 16) comprises a plurality of external 
 	Regarding claim 12, Suh et al. disclose the spindle component is in contact with the head of the rod component (figure 1a).
 	Regarding claim 18, Suh et al. disclose that the elongated body includes an end opposite the housing of the main component and the end of the elongated body includes a plurality of external threads (22, figure 2, ¶39).

    PNG
    media_image2.png
    195
    844
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meek et al. (US 2008/0275457).
 	Regarding claim 2, Meek et al. disclose the claimed invention except for the teaching of  the rod component being selected from a plurality of rod components, each rod component having an elongated shaft with a different length.
.

Allowable Subject Matter
Claims 3, 5-6, 13-1 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art teaches an end of the elongated body of the main component has a threaded outer surface.  The spindle body having a threaded body with an aperture defined at an end that is sized to fit the head of the rod component and the spindle component having a plurality of slots configured to receive an end of a handle component to thread the spindle component into the main component.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00. 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775